Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a permanent magnet mover system comprised of a modular straight track section and a modular curved track section positionable adjacent to the straight track section. Each track section is further comprised of a plurality of coils that are energized to create a controlled magnetic field for the movement of the mover. The system is also comprised of control and driver circuitry coupled to the coils and configured to control the energization of the coils to create and monitor the controlled magnetic field. The curved track has a non-constant radius of curvature that is a non-linear function of a run length along the curved track section. This non-constant radius of curvature for the curved track section is best shown in figures 7A-7G of the instant application. 
The prior art of reference, taken singularly or in combination, does not adequately show the features of the instant claims as described above. Specifically the prior art does not show curved track sections having a non-constant radius of curvature along the run length of the track section as depicted in figures 7A-7G. The prior art shows curved section with a constant radius of curvature through the run length of the track section which is the opposite arrangement recited in the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




April 19, 2021